 

Exhibit 10.3

 

THIS CONVERTIBLE PROMISSORY NOTE AND THE SECURITIES THAT MAY BE ACQUIRED
PURSUANT TO THIS CONVERTIBLE PROMISSORY NOTE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE
SECURITIES OR “BLUE SKY LAWS,” AND MAY NOT BE OFFERED FOR SALE, SOLD, ASSIGNED,
TRANSFERRED, HYPOTHECATED, OR OTHERWISE DISPOSED OF (COLLECTIVELY, A “TRANSFER”)
UNLESS (I) SUCH SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO SAID ACT
AND SUCH LAWS; OR (II) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IT THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION
UNDER THE SAID ACT AND SUCH LAWS AND THE RECIPIENT OF SUCH TRANSFER EXECUTES AN
AGREEMENT WITH THE COMPANY (IN A FORM REASONABLY SATISFACTORY TO THE COMPANY)
OBLIGATING IT TO ABIDE BY COMPARABLE RESTRICTIONS ON TRANSFER.

 

ARCH THERAPEUTICS, Inc.

Series 1 UNSECURED convertible PROMISSORY NOTE

 

$[●] As of ________, 2020 (the “Issuance Date”)



 

FOR VALUE RECEIVED, Arch Therapeutics, Inc., a Nevada corporation (“Borrower” or
the “Company”) promises to pay to [●] (“Lender”), or [his/her/its] registered
assigns, in lawful money of the United States of America (i) the principal sum
of [Principal Amount] dollars ($[Principal Amount].00), or such lesser amount as
shall equal the outstanding principal amount (the “Principal Amount”) of this
Series 1 Unsecured Convertible Promissory Note, which is one of a duly
authorized series of notes of the Company of like tenor and effect (except the
variations necessary to express the name of payee, the date, and the principal
amount of each Note), each issued on or prior to July 3, 2020 (each a “Note” and
collectively the “Notes”); and (ii) interest accrued on the unpaid Principal
Amount in accordance with Section 2. All Note Obligations (as defined below)
shall be due and payable on the earlier of (i) ON DEMAND at any time after the
Maturity Date (as defined below) of this Note unless Borrower notifies Lender
that such Note Obligations will be converted into Common Stock in accordance
with the terms of Section 6(c)iii); or (ii) when, upon or after the occurrence
of an Event of Default (as defined below), such amounts are declared due and
payable by Lender or made automatically due and payable in accordance with the
terms hereof. Borrower and Lender may be individually referred to herein as a
“Party” or collectively as the “Parties”. On the date hereof, in exchange for
the issuance of this Note, the Lender shall pay to the Company the Principal
Amount in cash via wire transfer in accordance with the wire instructions
attached hereto as Exhibit A.

 

1.Definitions.

 

(a)Preamble and Recitals: The terms defined above are incorporated herein.

 

(b)Other Defined Terms: For purposes of this Note, the following terms shall
have the following meanings (with terms defined in the singular having
comparable meanings when used in the plural and vice versa):

 

i)“Borrower Optional Conversion Amount” shall have the meaning set forth in
Section 6(c)i).

 





 

 

ii)“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Massachusetts are permitted or obligated by applicable
law to remain closed.

 

iii)“Change of Control” means any of the following: (i) the sale or disposition
of all or substantially all of the assets of Borrower to a third party; (ii) the
acquisition by a third party of more than fifty percent (50%) of Borrower’s
outstanding voting capital stock; or (iii) the merger or consolidation of
Borrower with or into another entity unless the holders of Borrower’s voting
capital stock immediately prior to such merger or consolidation hold at least
fifty percent (50%) of the ownership of voting capital stock of the acquiring
third party or the surviving entity in such merger or consolidation, as the case
may be, immediately after the merger or consolidation. Notwithstanding the
foregoing, (x) a Change of Control shall not be deemed to occur on account of a
Qualified Equity Financing; and (y) any transaction or series of transactions
principally for bona fide equity financing purposes shall not be deemed to be a
Change of Control of Borrower.

 

iv)“Closing Date” shall have the meaning set forth in Section 6(c)i).

 

v)“Common Stock” means the Company’s common stock, par value $0.001 per share.

 

vi)“Conversion Price” shall mean $0.27 per share.

 

vii)“Event of Default” shall have the meaning set forth in Section 4

 

viii)“Fractional Payment Amount” shall have the meaning set forth in Section
6(f).

 

ix)“Lender Optional Conversion Amount” shall have the meaning set forth in
Section 6(b).

 

x)“Maturity Date” means June 30, 2020

 

xi)“Maximum Rate” shall have the meaning set forth in Section 2.

 

xii)“Note Obligations” means, as of the date of measurement, the Company’s
obligation to pay the aggregate sum of (i) the outstanding unpaid Principal
Amount of this Note; (ii) all accrued and unpaid interest thereon calculated in
accordance with Section 2; and (iii) any other amounts payable hereunder with
respect to this Note; provided, however, that if Borrower notifies Lender that
it will exercise its conversion right in accordance with the terms of Section
6(c)iii), Note Obligations shall mean, for purposes of Section 6(c)iii), the
aggregate sum of (x) the product of (A) the outstanding unpaid Principal Amount
of this Note as of the Maturity Date and all accrued and unpaid interest on the
outstanding unpaid Principal Amount of this Note as of the Maturity Date
calculated in accordance with Section 2 and (B) 1.35; and (y) any other amounts
payable hereunder with respect to this Note.

 

xiii)“Prepayment Date” shall have the meaning set forth in Section 6(b).

 

xiv)“Prepayment Notice” shall have the meaning set forth in Section 6(b).

 



-2-

 

 

xv)“Principal Market” means the OTCQB tier of the OTC Marketplace.

 

xvi)“Qualified Equity Financing” means the offer and sale for cash by Borrower
of any of its equity securities with the principal purpose of raising capital
that (i) results in aggregate gross proceeds to Borrower of at least $5,000,000
(excluding any portion of the Principal Amount of any of the Notes that shall be
converted into Borrower equity securities pursuant to Section 6 of this Note, or
any other convertible debt issued by the Company that are exchanged for equity
securities of the Company in such financing); and (ii) is priced at a minimum
per share price of $0.27.

 

xvii)“Requisite Holders” means the holders of a majority of the outstanding
aggregate principal amount under the Notes.

 

xviii)“Securities” shall have the meaning set forth in Section 8(c).

 

xix)“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

xx)“Trading Day” means a day on which the Principal Market is open for trading.

 

xxi)“Trading Market” means any of the following markets or exchanges on which
the Common Stock is listed or quoted for trading on the date in question: the
NYSE American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange, OTCQB or OTCQX (or any
successors to any of the foregoing).

 

xxii)“VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the daily volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)); (b) if OTCQB or OTCQX is not a Trading Market, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on OTCQB or OTCQX as applicable; (c) if the Common Stock is not then listed or
quoted for trading on OTCQB or OTCQX and if prices for the Common Stock are then
reported in the “Pink Sheets” published by OTC Markets Group, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported; or (d) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by the Requisite Holders and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company.

 

2.Interest. Interest on the outstanding portion of the Principal Amount shall
accrue at a rate equal to the lesser of ten percent (10%) per annum and the
maximum non-usurious interest rate permitted by applicable law (the “Maximum
Rate”). Any overdue unpaid Principal Amount shall bear interest, before and
after judgment, for each day that such amounts are overdue at a rate equal to
the lesser of fifteen percent (15%) per annum and the Maximum Rate. All
computations of interest shall be made on the basis of a 365 day year for the
actual number of days occurring in the period for which such interest is
payable; provided, however, if any portion of the Principal Amount is either
prepaid pursuant to Section 3 or converted pursuant to Section 6 prior to the 12
month anniversary of the Issuance Date, interest accrued with respect to such
prepaid or converted portion of the Principal Amount shall equal 10% of the
Principal Amount that is prepaid or converted.

 



-3-

 

 

3.Prepayment. Upon ten (10) Business Days prior written notice to Lender,
Borrower may prepay this Note in whole or in part, provided that: (i) any
prepayment of this Note may only be made in connection with the prepayment of
all Notes on a pro rata basis, based on the respective aggregate outstanding
Principal Amounts of each such Note; and (ii) any such prepayment will be
applied first to the payment of costs and expenses due under this Note, second
to interest accrued on this Note and third, if the amount of prepayment exceeds
the amount of all such costs, expenses and accrued interest, to the payment of
the Principal Amount of this Note. Such written notice (a “Prepayment Notice”)
shall specify the portion of the Note to be prepaid, and the proposed date such
prepayment shall become effective (the “PrePayment Date”).

 

4.Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” under this Note:

 

(a)Failure to Pay. Borrower shall fail to pay when due any principal or interest
payment on the due date hereunder or any other amount payable hereunder when
due, whether at maturity or otherwise, provided that the Company fails to pay
such amounts within 15 days of receiving written notice from the Lender that
such amounts are due and unpaid; or

 

(b)Voluntary Bankruptcy or Insolvency Proceedings. Borrower shall (i) apply for
or consent to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property; (ii) admit in writing
its inability, to pay its debts generally as they mature; (iii) make a general
assignment for the benefit of its or any of its creditors; (iv) be dissolved or
liquidated; (v) commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or consent to any such relief or to the appointment of or taking possession of
its property by any official in an involuntary case or other proceeding
commenced against it

 

(c)Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of Borrower or of
all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to Borrower or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within
[30] days of commencement; or

 

(d)Other Defaults. Borrower shall fail to pay any obligation in excess of
$100,000, either individually or in the aggregate, when the same becomes due and
payable and such failure shall continue after the applicable grace period, if
any, specified in the agreement or instrument giving rise to such obligation or
obligations; or

 

(e)Agreements. Borrower shall fail to perform or observe in all material
respects any of its covenants or agreements in this Note and such failure shall
continue for ten (10) days after Borrower obtaining knowledge of such failure or
receipt by Borrower from Lender of a written notice of such failure.

 



-4-

 

 

5.Rights of Lender upon Default. Upon the occurrence or existence of any Event
of Default (other than an Event of Default described in Sections 4(b) or 4(c))
and at any time thereafter during the continuance of such Event of Default, the
outstanding Note Obligations payable by Borrower hereunder shall become
immediately due and payable upon election of the Requisite Holders without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived. Upon the occurrence or existence of any Event of
Default described in Sections 4(b) and 4(c), immediately and without notice, all
outstanding Note Obligations payable by Borrower hereunder shall automatically
become immediately due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived. In addition
to the foregoing remedies, upon the occurrence or existence of any Event of
Default, Lender may exercise any other right power or remedy granted to it by
this Note or otherwise permitted to it by law, either by suit in equity or by
action at law, or both.

 

6.Conversion.

 

(a)Automatic Conversion Upon a Change of Control. In the event that prior to a
Qualified Financing and prior to the Maturity Date, there is a Change of
Control, the Note shall be converted into that number of shares of Common Stock
equal to the quotient of the Note Obligations outstanding immediately prior to
the time of such Change of Control divided by the Conversion Price. The Company
shall provide the Note holders with at least five (5) days prior written notice
of the anticipated closing of a Change of Control.

 

(b)Lender’s Optional Conversion. Lender, in its sole discretion, may elect to
have all or any portion of the outstanding Principal Amount and all interest
accrued with respect to such outstanding portion of the Principal Amount through
the date that the Lender notifies Borrower of its intent to convert pursuant to
this Section 6(b) (such Principal Amount and accrued interest, the “Lender
Optional Conversion Amount”) converted into that number of shares of Common
Stock equal to the quotient of the Lender Optional Conversion Amount divided by
the Conversion Price. In the event Borrower provides Lender with a Prepayment
Notice, Lender may also elect to convert all or any portion of the outstanding
Principal Amount and any interest accrued with respect to such outstanding
portion of the Principal Amount in accordance with this Section 6(b) at any time
up through the Prepayment Date specified in the Prepayment Notice.

 

(c)Borrower’s Optional Conversion.

 

i)Conversion Upon a Qualified Equity Financing. Subject to the terms and
conditions of this Section 6, in the event a Qualified Equity Financing closes
prior to the Maturity Date (the date of such closing, the “Closing Date”),
Borrower shall have the right, but not the obligation, to cause an amount equal
to the Note Obligations outstanding on the Closing Date to automatically convert
simultaneously with the closing of the Qualified Equity Financing into that
number of shares of Common Stock equal to the quotient of the Note Obligations
outstanding on the Closing Date divided by the Conversion Price.

 



-5-

 

 

ii)Pre-Maturity Date Conversion. In the event the VWAP of the Common Stock
equals or exceeds $0.32 per share for at least fifteen (15) consecutive Trading
Days, Borrower shall have the right, but not the obligation, to have all or any
portion of the outstanding Principal Amount and all interest accrued with
respect to such outstanding portion of the Principal Amount through the date
that Borrower notifies the Note holders of its intent to convert pursuant to
this Section 6(c)i) (such Principal Amount and accrued interest, the “Borrower
Optional Conversion Amount”) converted into that number of shares of Common
Stock equal to the quotient of the Borrower Optional Conversion Amount divided
by the Conversion Price.

 

iii)Maturity Date Conversion. In lieu of repaying the Note Obligations
outstanding on the Maturity Date, Borrower shall also have the right, but not
the obligation, to convert all such outstanding Note Obligations into a number
of shares of Common Stock equal to the quotient of the Note Obligations
outstanding on the Maturity Date divided by the Conversion Price by providing
the Note holders written notice of its intent to exercise its right to convert
all outstanding Note Obligations pursuant to this Section 6(c)iii) at least
three (3) Business Days prior to the Maturity Date.

 

iv)Pro-Rata Application. Conversion of any Note Obligations under this Note in
accordance with this Section 6(c) may only be made in connection with the
conversion of all Notes on a pro rata basis, based on the respective aggregate
outstanding Principal Amounts of each such Note.

 

(d)Surrender of Note. Promptly after any conversion pursuant to this Section 6,
but in no event more than five (5) Business Days thereafter, Lender shall
deliver the original of this Note (or a notice to the effect that the original
Note has been lost, stolen or destroyed and an agreement acceptable to Borrower
whereby the holder agrees to indemnify Borrower from any loss incurred by it in
connection with this Note arising out of any claims that the Original Note was
not lost, stolen or destroyed); provided, however, that upon Borrower’s issuance
of all amounts and/or Common Stock required under Section 6(a), Section 6(b),
Section 6(c) and Section 6(f), as applicable, this Note shall be deemed
converted and of no further force and effect, whether or not it is delivered for
cancellation as set forth in this Section 6(d).

 

(e)Reservation of Equity Securities. Borrower covenants that all Common Stock
that shall be so issued shall be duly authorized, validly issued, fully paid,
and non-assessable by Borrower, not subject to any preemptive rights, and free
from any taxes, liens, and charges with respect to the issue thereof. Borrower
shall take all such action as may be necessary to ensure that all such Common
Stock may be so issued without violation of any applicable law or regulation.

 

(f)Fractional Securities. No fractional shares of Common Stock shall be issued
upon conversion of this Note. In lieu of Borrower issuing any fractional shares
of Common Stock to Lender upon the conversion of this Note, Borrower shall pay
to Lender an amount equal to the product obtained by multiplying the Conversion
Price by the fraction of a share of Common Stock not issued pursuant to the
previous sentence (the “Fractional Payment Amount”).

 

(g)Issuance Taxes. The issuance of Common Stock upon conversion of all or any
portion of the outstanding Note Obligations in accordance with this Section 6
shall be made without charge to Lender for any issuance tax in respect thereof.

 



-6-

 

 

7.Adjustments. If the Company at any time on or after the Issuance Date
subdivides (by any stock split, stock dividend, recapitalization,
reorganization, scheme, arrangement or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the
Conversion Price in effect immediately prior to such subdivision will be
proportionately reduced. If the Company at any time on or after the Issuance
Date combines (by any stock split, stock dividend, recapitalization,
reorganization, scheme, arrangement or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the
Conversion Price in effect immediately prior to such combination will be
proportionately increased. Any adjustment under this Section 7 shall become
effective at the close of business on the date the subdivision or combination
becomes effective.

 

8.Representations and Warranties of Lender. Lender represents and warrants to
Borrower upon the acquisition of the Note as follows:

 

(a)Binding Obligation. This Note has been duly executed and delivered by Lender
and is a valid and binding obligation of Lender, enforceable against Lender in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity.

 

(b)Experience. Lender is an “accredited investor” as that term is defined in
Rule 501 under the Securities Act. Lender has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to Borrower so that Lender is capable of evaluating the merits
and risks of [his/her/its] investment in Borrower and has the capacity to
protect Lender’s own interests.

 

(c)Investment. Lender is acquiring the Note and, as applicable, the Common Stock
issuable upon conversion of the Note (collectively, the “Securities”), not as a
nominee or agent, and not with the view to, or for resale in connection with,
any distribution thereof. Lender understands that the Note has not been, and
that neither the Note nor the Common Stock will be, registered under the
Securities Act by reason of a specific exemption from the registration
provisions of the Securities Act, the availability of which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
such Lender’s representations as expressed herein and in response to Borrower’s
inquiries, if any.

 

(d)Rule 144. Lender acknowledges that the Securities must be held indefinitely
unless subsequently registered under the Securities Act or unless an exemption
from such registration is available. Lender is aware of the provisions of Rule
144 promulgated under the Securities Act, which permit limited resale of
securities purchased in a private placement subject to the satisfaction of
certain conditions.

 

(e)No Active Trading Market. Lender understands that no active trading market
may exist for any of the securities issued by Borrower and that Borrower has
made no assurances that either an active trading market will ever exist for
Borrower’s securities or, if one exists, that such active trading market will be
maintained.

 

(f)Access to Data. Lender acknowledges that Lender has received all the
information Lender considers necessary or appropriate for deciding whether to
acquire the Securities. Lender further represents that Lender has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Securities.

 



-7-

 

 

(g)Brokers or Finders. Borrower has not, and will not, incur, directly or
indirectly, as a result of any action taken by Lender, any liability for
brokerage or finders’ fees or agents’ commissions or any similar charges in
connection with this Note.

 

(h)Tax Advisors. Lender acknowledges that it has had the opportunity to review
with Lender’s own tax advisors the federal, state, local and foreign tax
consequences of this investment and the transactions contemplated by this Note.

 

9.Representations and Warranties of Borrower. Borrower represents and warrants
to Lender that Borrower has full legal capacity, power and authority to execute
and deliver this Note and to perform its obligations hereunder. This Note has
been duly executed and delivered by Borrower and is a valid and binding
obligation of Borrower, enforceable against it in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
general principles of equity. The execution and delivery by Borrower of this
Note and the performance of its obligations hereunder will not violate, conflict
with, result in a breach of, or constitute a default under the organizational
documents or any other agreements of Borrower or any of its subsidiaries.

 

10.Assignment. Neither this Note nor any of the rights, interests or obligations
hereunder may be assigned by either Party, whether by operation of law or
otherwise, without the other Party’s prior written consent, and any purported
attempt by a Party to assign this Note or any of the rights, interests or
obligations hereunder in violation of this Section 10 shall be null and void.

 

11.Transferability. No Securities may be offered for sale, sold, transferred or
assigned unless and until (i) the Note holder shall have delivered to the
Company (if requested by the Company) an opinion of counsel to the Note holder,
in a form reasonably acceptable to the Company, to the effect that such
Securities to be sold, transferred or assigned may be transferred or assigned
pursuant to an exemption from registration under the Securities Act and
applicable state securities laws; or (ii) the Note holder provides the Company
with reasonable assurance (which may include customary representation letters)
that such Securities can be sold, assigned or transferred pursuant to Rule 144
promulgated under the Securities Act.

 

12.No Collateral. This Note is unsecured.

 

13.Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall be in writing and emailed,
mailed or delivered to each party as follows: (i) if to Lender, at Lender’s
address or email address set forth on the signature page to this Note (or at
such other address or email address as Lender shall have furnished to Borrower
in writing), or (ii) if to Borrower, at the following address or email address
(or at such other address or email address as Borrower shall have furnished to
Lender in writing):

 

Borrower

 

Arch Therapeutics, Inc.

235 Walnut Street, Suite 6

Framingham MA 01702

E-mail address: rdavis@archtherapeutics.com

Attention: Chief Financial Officer

 



-8-

 

 

All such notices and communications will be deemed effectively given the earlier
of (i) when received; (ii) when delivered personally; (iii) when emailed (with
receipt of appropriate confirmation); (iv) one Business Day after being
deposited with an overnight courier service of recognized standing; or (v) four
days after being deposited in the U.S. mail, first class with postage prepaid.

 

14.Miscellaneous.

 

(a)Survival. The representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Note.

 

(b)Severability. If any provision of this Note shall be judicially determined to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

 

(c)Usury. In the event any interest is paid on this Note which is deemed to be
in excess of the then Maximum Rate, then that portion of the interest payment
representing an amount in excess of the then Maximum Rate shall be deemed a
payment of principal and, notwithstanding Section 3, be applied against the
principal of this Note.

 

(d)Waivers. Borrower hereby waives notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor and all other notices or
demands relative to this instrument.

 

(e)Costs. Each of the Parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants or others engaged by such
Party) in connection with this Note and the transactions contemplated hereby
whether or not the transactions contemplated hereby are consummated. If Borrower
shall default on the payment of any of the Note Obligations, Borrower shall
reimburse Lender on demand for its reasonable, documented out-of-pocket costs of
collection, including reasonable attorney’s fees and disbursements.

 

(f)No Drafting Presumption. The language used in this Note shall be deemed to be
the language chosen by the Parties to express their mutual intent, and no rule
of strict construction shall be applied against any Party.

 

(g)Reservation of Rights. No failure on the part of Lender to exercise, and no
delay in exercising, any right, power, privilege or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise thereof by
Lender preclude any other or further exercise thereof or the exercise of any
other right, power, privilege or remedy of Lender.

 

(h)CHOICE OF LAW. THIS NOTE AND ALL ACTIONS, CAUSES OF ACTION OR CLAIMS OF ANY
KIND (WHETHER AT LAW, IN EQUITY, IN CONTRACT, IN TORT OR OTHERWISE) THAT MAY BE
BASED UPON, ARISE OUT OF OR RELATE TO THIS NOTE, OR THE NEGOTIATION, EXECUTION
OR PERFORMANCE OF THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF MASSACHUSSETS, INCLUDING WITHOUT LIMITATION
MASSACHUSSETS LAWS RELATING TO APPLICABLE STATUTES OF LIMITATION AND BURDENS OF
PROOF, AVAILABLE REMEDIES AND APPLICABLE EVIDENTIARY PRIVILEGES.

 



-9-

 

 

(i)WAIVER OF JURY TRIAL. THE PARTIES HERETO AGREE THAT ANY SUIT, ACTION, OR
PROCEEDING, WHETHER CLAIM OR COUNTERCLAIM, BROUGHT OR INSTITUTED BY EITHER A
PARTY HERETO OR ANY SUCCESSOR OR ASSIGN ON OR WITH RESPECT TO, ARISING IN
CONNECTION WITH, OR RELATED TO THIS NOTE SHALL BE TRIED ONLY BY A COURT AND NOT
BY A JURY. THE PARTIES HERETO HEREBY EXPRESSLY WAIVE ANY RIGHT TO A TRIAL BY
JURY IN ANY SUCH SUIT, ACTION, OR PROCEEDING. THE PARTIES HERETO ACKNOWLEDGE AND
AGREE THAT THIS SECTION 14(i) IS A SPECIFIC AND MATERIAL ASPECT OF THIS NOTE.

 

(j)INTEGRATION. THIS NOTE REPRESENTS THE FINAL AGREEMENT OF THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

(k)Amendments and Waivers. Any term of this Note may be amended, modified
(including, without limitation, any extension of the Maturity Date, to change
the Conversion Price) or waived upon the written consent of Borrower and the
Requisite Holders; provided however, that, any such amendment or waiver must
apply to all outstanding Notes. No such waiver or consent in any one instance
shall be construed to be a continuing waiver or a waiver in any other instance
unless it expressly so provides. The Company shall promptly notify all Note
holders of any such change or amendment.

 

(l)Counterparts. This Note be manually or electronically executed in one or more
counterparts (delivery of which may occur via facsimile or electronic
transmission, including as an attachment to an electronic mail message in “pdf”
or similar format), each of which shall be deemed an original, but all of which
shall together constitute one and the same instrument.

 

[Signature Page Follows.]

 



-10-

 

 

IN WITNESS WHEREOF, the undersigned have executed this Note as of the Issuance
Date.

 

  ARCH THERAPEUTICS, Inc.       By:                    Name:    Terrence W.
Norchi, MD   Title:      President & Chief Executive Officer    

 

ACCEPTED AND AGREED:       [●]       By:                    Name:   Title:      
Address:                 Email:     

 

SIGNATURE PAGE TO ARCH THERAPEUTICS, INC. SERIES 1 UNSECURED CONVERTIBLE
PROMISSORY NOTE

 



 

 

EXHIBIT A

Wire Instructions

 

Bank:                                                                        
Account Name:                                                         Routing
Number:                                                     Account
Number:                                                    

 





 